DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pre-appeal request, filed on 08/12/2021, with respect to  rejections of Allison (US2011/0230572) in view of Maury  (US 2013/0324623) have been fully considered and are persuasive.  The rejections based on Allison in view of Maury has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 26-28 and  31, 34, 36-46, 50-51, 53-55 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Dogterom (US2007/0123594)  in view of Maury  (US 2013/0324623). 

Regarding claim 26,  Dogterom  does not expressly teach impregnating  titania support with a cobalt containing compound. 
Maury teaches stabilizing an oxide support particles (e.g. TiO2) ([0035]) by  impregnating an aqueous solution of cobalt metal salt onto such oxide support, then drying, calcining such cobalt impregnated support to form a stabilizing titania support  ([0041]-[0044]). 
It would have been obvious for one of ordinary skill in the art to adopt such cobalt impregnating, drying and calcining steps as shown by Maury  to modify the support material producing process  of Dogterom because by doing so can help better control mean size of the crystallite of cobalt element,  limit attack of Fischer-Trospsch synthesis reaction medium (water, acids) attack to the catalyst  etc. as suggested by Maury ([0012], [0050]). 

Regarding claim 27,  Dogterom already teaches impregnating the calcined product with a cobalt-containing compound (example 3), and calcining the product.  It would have been obvious for one of ordinary skill in the art to repeat such impregnating and calcining for help obtaining a cobalt catalyst with desired cobalt loading content because repeating such well-known process steps for help obtaining a desired cobalt containing catalyst for intended hydrocarbon synthesis would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Regarding claim 28,  Dogterom already teaches calcining the shaped catalyst carrier powder or granulates ([0010], [0017]), impregnating such calcined catalyst carrier with a cobalt compound and extruding to from an extrudate  ([0021]-[0023], [0027], claim 24). 
Regarding claim 31,  Dogterom in view of Maury already teaches impregnating the shaped catalyst carrier granule or powder, calcining the cobalt impregnated catalyst carrier, and then further impregnating and extruding the cobalt impregnated catalyst 
Regarding claim 34,  Dogterom already teaches calcining the extrudate ([0021], [0027], [0034], example 3). 
Regarding claim 36,  Dogterom further discloses calcining carried out at a temperature of 400-700 °C ([0034]). 
Regarding claim 37,  Dogterom further teaches the catalyst mixture comprising up to 40% by weight of Co relative to the total amount of catalyst, preferably 10-30% by weight ([0031], [0047], [0049], table 1-2).  Maury further discloses  that the impregnation, drying and calcination stages for the stabilised oxide support, preferably in that order, is performed twice, the first stage for impregnation of the oxide support which is possibly stabilised permits the deposit of 2 to 15% by weight and preferably 5 to 10% by weight of cobalt, with respect to the total mass of the final catalyst; while the second stage for impregnation of the oxide support which is stabilised permits the deposit of 2 to 15% by weight and preferably 5 to 10% by weight of cobalt, with respect to the total mass of the final catalyst.  Maury also teaches that these two stages permit the deposit of a content of metallic cobalt between 4 and 30% by weight and preferably 
It would have been obvious for one of ordinary skill in the art to adopt first stage of impregnation of the oxide support with such cobalt content and a second stage impregnation of such cobalt content onto cobalt stabilized titania support as shown by Maury to respectively modify the titania support producing step and catalytic metal impregnation step of Dogterom  because by doing so can  help obtaining a desired cobalt stabilized titania support and help obtaining a desired cobalt containing catalyst having improved performance as suggested by Maury ([0012], [0050, example  3-4).  
Regarding claim 38, Dogterom teaches using mulling to mix cobalt compound and titania support material together before extrusion ([0021], [0025], [0045]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known mulling before extrusion to mix titania material and cobalt compound thus help obtain a desired mixture of cobalt compound and support material before extrusion  process as suggested by Dogterom.  Furthermore, adopting such well-known mulling process to obtain a desired mixture will have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Regarding 39,  Dogterom further teaches pelletizing, (wheel) pressing, extruding or otherwise forcing to obtain a granular or powdered catalyst or catalyst precursor  ([0010], [0015]).  Dogterom also teaches mulling the cobalt compound and support material to form a granular or powdered catalyst ([0025]). 
Regarding  40,  Dogterom further teaches forming catalyst carrier having  size between 5 and 500 micron, preferably between 10 and 200 micron ([0010]), wherein 
Regarding  41,  Dogterom further teaches the catalyst carrier comprises another refractory oxide, such as silica, alumina, zirconia, or combination thereof ([0016]). 
Regarding 42-44, Dogterom also teaches binders can be included into the shaped catalyst carrier material ([0016]),  extrusion aid, peptizing agent can be included in the catalyst mixture during impregnation ([0026], [0027]), and a promoter being selected from Mn, Zr, Rh, Pt can be included during the impregnation  ([0020], [0031], [0033], [0034]). 
Regarding claim 45, Dogterom also teaches cobalt containing compound can be cobalt nitrate ([0032]). 
Regarding claim 46,  Dogterom teaches activating (i.e. reducing) the cobalt containing catalyst to obtain a reduced Fischer-Tropsch synthesis catalyst ([0035], [0036]). 
Regarding claim 50-51 and 53-54, Dogterom and Maury already teaches such limitations as discussed above. 
Regarding claim 55, Dogterom teaches titania support comprising 70 to 100% by weight of crystalline titania (table 2, [0016]) and the support only has titania (example 3, claim 3, 6, 24, 26-27), hence 100% of titania in the support is envisioned. 
Claim 27 is  rejected under AIA  35 U.S.C. 103 as being unpatentable over Dogterom (US2007/0123594)  in view of Maury  (US 2013/0324623) as applied above, and further in view of Mordkovich (US2012/0214664). 

It would have been obvious for one of ordinary skill in the art to repeat such impregnation of calcined product (carrier) with a cobalt containing compound and calcining step for help obtaining a Fischer-Tropsch catalyst having desired active cobalt metal content as suggested by Mordkovich ([0044]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN LI/           Primary Examiner, Art Unit 1796